Order entered December 14, 2016




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00902-CV

                SOUTHCROSS MARKETING COMPANY LTD., Appellant

                                                 V.

                FORMOSA HYDROCARBONS COMPANY, INC., Appellee

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-13-02687

                                             ORDER
       Before the Court is the parties’ December 12, 2016 agreed joint motion for an extension

of time to file their appellant’s and cross-appellant’s briefs. We GRANT the motion. The

parties shall file their respective briefs by January 27, 2017


                                                        /s/      ELIZABETH LANG-MIERS
                                                                 JUSTICE